                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:13-CR-6-BO

AVERY MULDROW,                               )
    Petitioner,                              )
                                             )                      ORDER
       v.                                    )
                                             )
UNITED STATES OF AMERICA,                    )
     Respondent.                             )



       This cause comes before the Court on petitioner's prose motion to modify his conditions

and length of supervised release under 18 U.S.C. § 3583. [DE 58]. The government has responded

in opposition and the matter is ripe for disposition. For the reasons discussed below, petitioner's

motion to modify his supervised release term [DE 58] is DENIED.

                                        BACKGROUND

       In March 2013, petitioner pleaded guilty without a plea agreement to four counts of

distributing a quantity of heroin in violation of 21 U.S.C. § 841(a)(l). [DE 22]. In July 2013, the

Court sentenced petitioner to concurrent terms of 120 months' imprisonment on each count,

followed by a lifetime of supervised release. [DE 29].

       Petitioner appealed, arguing, among other things, that the lifetime term of supervised

release was procedurally and substantively unreasonable. [DE 36]. The Fourth Circuit affirmed

the sentence. United States v. Muldrow, 573 F. App'x 264 (4th Cir. 2014) (unpublished) (per

curiam). In 2015, petitioner filed a prose motion to vacate his sentence under 28 U.S.C. § 2255,

alleging that his counsel was ineffective at sentencing. [DE 41]. The Court dismissed petitioner's

Section 2255 motion for failure to state a claim under Rule 12(b)(6). [DE 44].

       In August 2018, petitioner filed the instant.motion under 18 U.S.C. 3583, attempting to
modify the terms and length of his supervised release. [DE 58]. The government has responded in

opposition, arguing that petitioner's motion must be recharacterized as a Section 2255 motion and

dismissed as second or successive. [DE 61].

                                           DISCUSSION

       The relief that petitioner requests is the same as what would result from a successful

motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255. Ultimately, petitioner

wants his sentence to be vacated or corrected. This Court must, therefore, consider petitioner's

motion as a Section 2255 petition. United States v. Winestock, 340 F.3d 200, 206-07 (4th Cir.

2003). The Antiterrorism and Effective Death Penalty Act of 1996 provides that before a second

or successive habeas corpus petition may be filed in district court, the petitioner must move the

appropriate court of appeals for an order authorizing the district court to consider the application.

28 U.S.C. § 2244(3)(A); see also 28 U.S.C. § 2255(h).

       Petitioner has filed a previous Section 2255 petition which was dismissed on the merits.

[DE 44]. As his instant motion attacks the same sentence that was challenged then, the motion is

properly construed as a second or successive Section 2255 petition. Because the motion is second

or successive, petitioner is not required to receive notice of the Court's recharacterization of the

motion. See United States v. Brown, 132 F. App'x 430, 431 (4th Cir. 2005) (unpublished). The

Court is without jurisdiction to review this matter until authorized to do so by the Fourth Circuit

Court of Appeals. See Winestock, 340 F.3d at 205. As petitioner has not received such

authorization from the Fourth Circuit, his Section 2255 motion must be dismissed.

                              CERTIFICATE OF APPEALABILITY

       A certificate of appealability shall not issue absent "a substantial showing of the denial of

a constitutional right." 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by demonstrating



                                                  2
that reasonable jurists would find that an assessment of the constitutional claims is debatable and

that any dispositive procedural ruling dismissing such claims is likewise debatable. Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001). As reasonable jurists would not find this Court's dismissal

of petitioner's motion debatable, a certificate of appealability is DENIED.

                                         CONCLUSION

       For the above reasons, petitioner's motion to modify his conditions and length of

supervised release [DE 58] is DENIED. A certificate of appealability is DENIED.



SO ORDERED, this     J!f day of November, 2018.

                                             re~w. tJ~
                                             TERRENCE W. BOYLE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3
